DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/22 has been entered.
 
Status of Claims
	Claims 1-2, and 11-14 are pending in this application in applicant’s response filed 03/01/22. Upon further consideration of applicant’s amendments and arguments, filed 02/02/22, applicant’s amendments while narrowing the scope of the surfactants do not actually overcome the prior art of record and as such these arguments have been revised to address applicant’s amendments and are maintained and presented below.

Claim Objections
Claims 3-10 and 15-17 are objected to because they contain periods but are cancelled claims. Cancelled claims should contain no text as per the MPEP. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molenda et al. (EP2532343A1, from IDS), and further in view of Roberts et al. (US3590122), .
	Applicant’s claim:
--  A cleansing composition comprising: a) a surfactant system comprising:
a first non-ionic surfactant, wherein the first non-ionic surfactant 1s PEG-80 sorbitan laurate in an amount of about 0.5-2% by weight of the cleansing composition,
a second non-ionic surfactant, wherein said second non-ionic surfactant is decyl glucoside in amount of about 1% to about 5% by weight of the cleansing composition,
an amphoteric surfactant, wherein said amphoteric surfactant comprises a betaine in the amount of about 3-5% by weight of the cleansing composition, and
an anionic surfactant in an amount of about 1% to about 2.5%, wherein said anionic surfactant is sodium methyl cocoyl 
b) aconditioning agent, wherein said conditioning agent comprises a poly quaternium component in the amount of about 0.1% to  0.3% of the cleansing composition;
€c) apreservative system in the amount 
ad) a thickener in the amount of about 
wherein said cleansing composition is free of a sulfate surfactant, and wherein the cleansing composition has a skin mildness score of IL-1a release less than about 150 pg/ml, a pH of from about 3.5 to about 5.5, and a viscosity of about 1,000-9,000 cps at 25° C.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 13-14, Molenda teaches cleansing compositions having a pH preferably from 3 to 6.5, most preferably 4-5.5 which reads on the claimed range of about 3.5 to about 5.5 ([0077]), and wherein the viscosity is about 1500 to 10000mPa.s at 20°C which reads on the claimed range ([0080]), and wherein the composition comprises coco or decyl glucoside (nonionic surfactant), a betaine surfactant (amphoteric surfactant) (examples; [0043]; [0028-0029]), sodium cocoyl isethionate as an anionic surfactant ([0014-0016]; Claims 1-7; Examples), 
	Regarding claim 1, Molenda also teaches wherein their cleansing compositions comprise 1-15%, more preferably 2-12%, by weight of the cleansing composition are the isethionate, and Molenda teaches wherein 3 to 7.5% by weight of the cleansing composition is the betaine which reads on the claimed about 3-5% by weight of the cleansing composition, and wherein the taurate/sodium methyl cocoyl taurate is present in amounts of 1-15% by weight which reads on the instantly claimed about 1% to about 2.5%, and wherein 1-10% by weight of the cleansing compositions is the glucoside/decyl glucoside, which reads on the instantly claimed about 1% to about 5% (See [0013]; [0014-0016]; [0017-0021]; [0028-0030]; [0031-0032]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-2, and 11-14, Molenda does not teach that the cleansing composition has a skin mildness score of IL-1α release less than about 150 pg/mL or wherein the composition has a transmittance greater than 40.000 as measured by UV spectroscopy at 
Regarding claims 1 and 11, Molenda also does not teach wherein the preservative/preservative system comprises sodium benzoate or benzoic acid and is present in amounts of about 0.5%. However, this deficiency in Molenda is addressed by Roberts and CN10617270.
Roberts teaches that it was known to add sodium benzoate as a preservative to cleansing formulations to prevent mold growth (see Col. 6, In. 9-11).
CN106176270 teaches that it was known to add benzoic acid to mild cleansing/shampoo formulations in amounts of 0.1-0.5% by weight (see abstract; claims 1-2).
Regarding claim 12, Molenda also does not teach wherein the thickener is specifically PEG-200 hydrogenated glyceryl palmitate. However, this deficiency in Molenda is addressed by Dalrymple.
Dalrymple teaches that it was known in the art to use PEG-200 hydrogenated glyceryl palmitate in clear compositions to be used for personal care products, e.g. shampoo/conditioner, body wash, face cleanser, e.g. all of which read on the claimed cleansing composition (see Formulation A; Formulation K).
Regarding claims 1, Molenda also does not teach wherein the nonionic surfactant comprises a laurate, more specifically PEG-80 sorbitan laurate, even more specifically 0.5-2%wt based on the total composition of PEG-80 sorbitan laurate. However, this deficiency in Molenda is addressed by SpecialChem and ‘344.
SpecialChem teaches that PEG-80 sorbitan laurate, also known liposorb L-80 has been used in cleansing products, specifically facial washes to improve mildness and clarity (See skin care formulation with LiposorbL-80 at bottom of page; see also Liposorb L-80 entry in the table).
‘344 teaches that it was known in the art to use PEG-80 sorbitan laurate in cleansing compositions in amounts of 2-8% which reads on the instantly claimed amounts of about 0.5-2% (See abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add the claimed PEG-80 sorbitan laurate to the formulation of Molenda in order to develop a composition having the claimed skin mildness score of IL-1α release less than about 150 pg/mL or wherein the composition has a transmittance greater than 40.000% as measured by UV as are instantly claimed because SpecialChem teaches that PEG-80 sorbitan laurate, also known liposorb L-80 has been used in cleansing products, specifically facial washes to improve mildness and clarity and it was already known to use the PEG-80 sorbitan laurate in the claimed/disclosed amounts as is taught by ‘344 because Russo teaches that it is desired that mild/less irritating shampoos are clear, e.g. have transmittance greater than 40 as instantly claimed. 
It also would have been obvious to optimize the amounts of each of the surfactants in Molenda to fall within the claimed ranges and to include the claimed PEG-80 sorbitan laurate in optimized amounts to form the composition having the claimed properties because Molenda teaches the mild cleaning compositions having overlapping amounts of the same second non-ionic, amphoteric, and anionic surfactants that are instantly claimed and overlapping amounts of prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It also would have been obvious to one of ordinary skill in the art to use the specifically claimed thickener PEG-200 hydrogenated glyceryl palmitate in the formulation of Molenda in the claimed amounts order to develop the instantly claimed formulation because Dalrymple teaches that it was known in the art to use PEG-200 hydrogenated glyceryl palmitate in clear compositions. Thus, it is already known to be a useful thickener for forming clear cleansing compositions and would be an obvious choice for one of ordinary skill in the art to substitute the thickener of Molenda which is taught to be present in the claimed/overlapping amounts, for the instantly claimed PEG-200 hydrogenated glyceryl palmitate in order to form clear cleansing compositions.
	It also would have been obvious to one of ordinary skill in the art to select sodium benzoate as the preservative to use in the formulation of Molenda in order to develop the instantly claimed composition because Roberts teaches that it was known to add sodium benzoate as a preservative to cleansing formulations to prevent mold growth.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	
Applicants arguments from 02/02/22 have been entered and fully considered. Applicants first argue that their amendments make the claims more commensurate in scope with example C18 and obviate any basis for rejection. The examiner respectfully disagrees because firstly the instantly claimed composition now no longer requires any isethionate. Thus, as is discussed above Molenda in view of the secondary references still teaches the instantly claimed surfactant system comprising applicant’s second non-ionic surfactant in the claimed amounts, applicant’s amphoteric surfactant, specifically a betaine in the claimed amounts, sodium methyl cocoyl taurate in the claimed amounts as an anionic surfactant, a polyquaternium conditioning agent in the claimed amounts, a thickener in the claimed amounts, and a preservative system in amounts as necessary and wherein the cleansing composition has a viscosity which overlaps that instantly claimed and a pH which falls within/overlaps the instantly claimed range. Molenda further teaches that an isethionate anionic surfactant which is present in example C18 of applicant’s specification but is no longer claimed can be present in the composition in ranges which overlap those instantly disclosed, e.g. 1-15% as is discussed above and it is known, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially since Russo teaches that it was known to reduce anionic surfactant amounts when forming clear, mild cleansing compositions as is discussed and cited above, and it would have been obvious to select the specifically claimed thickener, preservative system, and to add PEG-80 sorbitan laurate to the composition of Molenda in order to develop the instantly claimed mild cleansing composition having the claimed characteristics for the reasons expressly discussed above in the 103 rejection.
Applicants then argue that their results show with this blend of surfactants in the claimed amounts they got a good balance between clarity and viscosity. However, these results are not commensurate in scope with the instant claims, specifically because the composition of C18 comprises specific amounts of the claimed surfactants with specific preservatives, conditioning agents, ph adjusters, etc. all in specific amounts whereas the instantly claimed composition only claims specific surfactants in ranges and allows for any conditioning agent, pH adjuster, thickener, preservative system, etc. Further, as is discussed above it does not appear that applicant’s “unexpected results” are really all that unexpected in view of the prior art because Molenda already teaches that it was known in the art to form mild cleansing compositions/shampoos which comprise overlapping amounts of the isethionate, wherein the preferred isethionate can be sodium cocoyl isethionate, and Molenda teaches overlapping amounts of betaine, specifically wherein the instantly claimed sodium methyl cocoyl taurate is a preferred taurate, and overlapping amounts of glucoside/decyl glucoside to those instantly claimed, and the cleansing composition comprises overlapping amounts of the claimed polyquaternium (conditioning agent),  overlapping amounts of a thickener, and a preservative/preservative system, and the claimed pH adjuster, specifically citric acid and wherein the composition is/can be free of sulfate surfactants as they teach examples which contain no sulfate surfactants. Molenda also further teaches wherein the thickener is an prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially since Russo teaches that it was known to reduce anionic surfactant amounts when forming clear, mild cleansing compositions as is discussed and cited above. Thus, it would have been obvious to optimize the amount of the surfactants in Molenda to fall within the claimed ranges and to include the claimed PEG-80 sorbitan laurate in the claimed amounts to form the composition having the claimed properties because Molenda teaches the claimed amounts of surfactants and it was known to add PEG-80 sorbitan laurate to increase mildness and clarity to cleansing compositions and it was known to form mild/less irritating shampoos as clear shampoos, e.g. having the claimed transmittance as is evidenced by Russo. One of ordinary skill in the art would have been motivated to do this in order to form new mild/less irritating shampoos which have good clarity especially since all of the claimed 
Thus, at this time the examiner maintains that it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 1-2 and 11-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ERIN E HIRT/Primary Examiner, Art Unit 1616